Exhibit 10.16

LYONDELLBASELL INDUSTRIES

2010 LONG-TERM INCENTIVE PLAN

QUALIFIED PERFORMANCE AWARD AGREEMENT

By letter (the “Grant Letter”), effective as of the date specified in the Grant
Letter (the “Grant Date”), LyondellBasell Industries N.V. (the “Company”),
pursuant to the LyondellBasell Industries 2010 Long-Term Incentive Plan (the
“Plan”), has granted to the Participant a number of Stock Units (as defined in
the Plan) equal to the Target multiplied by the Earned Percentage (as defined in
the LyondellBasell Industries Medium Term Incentive Plan (the “MTI Plan”))
certified for the Performance Cycle, subject to the vesting provisions specified
herein (the “Qualified Performance Award”). The applicable Target and
Performance Cycle are set forth in the Grant Letter. The Earned Percentage shall
be determined pursuant to the MTI Plan based on the Performance Measures
specified in the Grant Letter. These grants are all subject to adjustment as
provided in the Plan, and the following terms and conditions (the “Award
Agreement”):

1. Relationship to Plan and Company Agreements.

This Qualified Performance Award grant is subject to all Plan terms, conditions,
provisions and administrative interpretations, if any, adopted by the Committee.
Except as defined in this Award Agreement, capitalized terms have the same
meanings ascribed to them in the Plan. This Award Agreement is with respect to
shares of common stock of LyondellBasell Industries N.V. as required pursuant to
the terms of the Company’s long term incentive program as in effect on the Grant
Date. The terms of the MTI Plan are applicable only to the extent expressly set
forth in the Grant Letter and this Agreement. To the extent that this Award
Agreement is intended to satisfy the Company’s obligations under any employment
agreement between the Company and the Participant, the Participant agrees and
acknowledges that this Award Agreement fulfills the Company’s obligations under
the employment agreement, this Award Agreement shall be interpreted and
construed to the fullest extent possible consistent with such employment
agreement, and in the event of a conflict between the terms of such employment
agreement and the terms of this Award Agreement, the terms of this Award
Agreement shall control.

2. Vesting Schedule.

(a) The Qualified Performance Award shall fully vest upon the date following the
end of the Performance Cycle upon which the Committee certifies the Earned
Percentage applicable to the Performance Cycle, provided that the Participant is
in continuous employment with a Participating Employer from the Grant Date
through such date. The Qualified Performance Award shall be forfeited if the
Participant terminates employment prior to vesting.

(b) Notwithstanding paragraph (a), the Participant shall become vested in a
pro-rated portion of the Qualified Performance Award upon the earliest of
(i) the date the Participant becomes Disabled while employed by a Participating
Employer or (ii) the Participant’s Date of Termination due to Retirement, death
or involuntary termination not for Cause. The portion of the Qualified
Performance Award that shall vest under this paragraph shall be determined
pursuant to Section 7(c) of the MTI Plan, applied as though the Qualified
Performance Award is an “Award” under the MTI Plan. For purposes of this
paragraph, “Disabled,” “Date of Termination,” and “Retirement” shall have the
meanings set forth in the MTI Plan.

(c) Notwithstanding paragraph (a), upon a Change of Control, the Earned
Percentage shall be calculated by reference to the attainment of Performance
Measures as of the close of the last quarter ending on or before the Change of
Control, in accordance with the MTI Plan. Following the Change of Control, the
Participant shall fully vest in the Qualified Performance Award on the last day
of the Performance Cycle, if the Participant is in continuous employment with a
Participating Employer from



--------------------------------------------------------------------------------

the Grant Date through such date and shall forfeit the Qualified Performance
Award if the Participant terminates prior to vesting. Notwithstanding the
foregoing, the Participant shall become vested in a pro-rated portion of the
Qualified Performance Award upon the earlier to occur of (i) a vesting event
under Section 2(b) or (ii) an involuntary termination of employment of the
Participant within one year following the Change of Control for any reason other
than Cause (including a constructive termination of employment for good reason
(as defined in Section 10 of the LTI Plan)). The portion that shall vest shall
be determined by multiplying the amount payable (based on the Earned Percentage
determined at the time of the Change of Control) by a fraction, the numerator of
which shall be the number of whole calendar months of the Participant’s
employment in such Performance Cycle ending on the earliest vesting event and
the denominator of which shall be the number of whole calendar months in the
Performance Cycle. For this purpose, partial service in a calendar month shall
be considered service for the whole calendar month.

(d) Notwithstanding the foregoing, vesting under this Section 2 shall be subject
to Sections 7(d), 7(e), and 7(f) of the MTI Plan, applied as though the
Qualified Performance Award is an “Award” under the MTI Plan.

3. Terms and Conditions.

A Participant shall not be entitled to any payment under Section 5 until the
Qualified Performance Award vests under Section 2. No rights related to the
Qualified Performance Award may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of prior to the vesting of the Award. The
Qualified Performance Award shall be forfeited on the date the Participant’s
employment terminates except as otherwise provided in this Award Agreement.

4. Registration of Units.

The Participant’s right to receive Common Stock in settlement of the Qualified
Performance Award shall be evidenced by book entry (or by such other manner as
the Committee may determine).

5. Settlement.

When the Qualified Performance Award, or a portion thereof, vests under
Section 2, the Participant shall become entitled to receive a number of shares
of Common Stock equal to the number of Stock Units granted under the Qualified
Performance Award that have vested. Subject to Section 13 hereof, such shares of
Common Stock shall be paid in a single lump sum payment on March 31 following
the end of the Performance Cycle; provided, however, that in the event the
Qualified Performance Award vest pursuant to Section 2(c)(ii), the shares of
Common Stock shall be paid in a single lump sum payment within sixty (60) days
after the Participant’s termination of employment.

6. Dividend Equivalents.

No Dividend Equivalents shall be payable with respect to any of the Stock Units
granted under the Qualified Performance Award.

7. Withholding.

No shares of Common Stock shall be delivered to or for a Participant unless the
amount of all federal, state and other governmental withholding tax requirements
imposed upon the Company for those shares has been remitted to the Company or
unless provisions to pay withholding requirements have been made to the
Committee’s satisfaction. The Committee may make any provision it deems
appropriate to withhold any taxes it determines are required in connection with
the Qualified Performance Award. Unless the Participant pays all taxes required
to be withheld by the Company or paid in connection with vesting of all or any
portion of the Qualified Performance Award by delivering cash to the Company,
the Company shall withhold from the Qualified Performance Award grant shares of
Common Stock having a Fair Market Value equal to all taxes required to be
withheld with respect to the award of the Qualified Performance Award.



--------------------------------------------------------------------------------

8. Expatriate Participants.

Payments of Awards made to expatriate Participants will be, pursuant to the
applicable expatriate assignment policy of the Participating Employer, tax
normalized based on typical income taxes and social security taxes in the
expatriate Participant’s home country relevant to the expatriate Participant’s
domestic circumstances.

9. Currency Exchange Rates.

For Participants who are not paid on a U.S. Dollar payroll, the currency
exchange rate used to calculate the Target was determined using the published
intercompany exchange rate in effect on the first day of the Performance Cycle.

10. No Fractional Shares.

No fractional shares of Common Stock are permitted in connection with this Award
Agreement. Any fractional number of Stock Units payable under the Qualified
Performance Award shall be rounded up to the nearest whole share of Common
Stock. Any shares of Common Stock withheld pursuant to Section 7 shall be
rounded to whole shares in the manner determined by the Committee to be
appropriate to satisfy the minimum statutory withholding requirements.

11. Successors and Assigns.

This Award Agreement shall bind and inure to the benefit of and be enforceable
by the Participant, the Company and their respective permitted successors and
assigns (including personal representatives, heirs and legatees), but the
Participant may not assign any rights or obligations under this Award Agreement
except to the extent and in the manner expressly permitted.

12. No Guaranteed Employment.

No provision of this Award Agreement shall confer any right to continued
Employment.

13. Section 409A.

It is intended that the provisions of this Award Agreement satisfy the
requirements of Section 409A of the Code and the accompanying U.S. Treasury
Regulations and pronouncements thereunder, and that the Award Agreement be
operated in a manner consistent with such requirements to the extent applicable.

For purposes of Section 409A of the Code, (i) if the Participant vested pursuant
to Section 2(b) or 2(c), other than under clause (ii) of Section 2(c), the time
of settlement under Section 5 constitutes a specified time within the meaning of
Section 1.409A-3(a)(4) of the Treasury Regulations and (ii) if the Participant
vested pursuant to Section 2(a) or 2(c)(ii), the time of settlement under
Section 5 is within the short-term deferral period described in
Section 1.409A-1(b)(4) of the Treasury Regulations.

If the Participant is a U.S. taxpayer and is treated as a “specified employee”
within the meaning of Section 409A as of the date of the Participant’s
termination, then any transfer of shares payable upon the Participant’s
“separation from service” within the meaning of Section 409A which are subject
to the provisions of Section 409A and are not otherwise excluded under
Section 409A and would otherwise be payable during the first six-month period
following such separation from service shall be paid on the fifteenth business
day next following the earlier of (1) the expiration of six months from the date
of the Participant’s termination or (2) the Participant’s death.

14. Section 162(m).

The Qualified Performance Award is intended to qualify as qualified
performance-based compensation under Section 162(m) of the Code.



--------------------------------------------------------------------------------

LYONDELLBASELL INDUSTRIES N.V.